Title: Joseph St. Leger d’Happart to Thomas Jefferson, 5 March 1813
From: Happart, Joseph St. Leger d’
To: Jefferson, Thomas


          Sir! St Leger’s retreat march 5th 1813— 
          I had given up the flattering idea, of ever receiving an answer from the last letter, I had taken the liberty of addressing you, when last Tuesday, 2d Inst: I found myself honor’d, with your much esteem’d of 3d last august, in the most abus’d State. you may be convinc’d Sir! that my feelings, were infinitely hurt, at the sight of such a neglect, subsisting, undoubtedly, in Some of the post offices; but where & how to remedy to it, is far above all I could possibly express.
          Sensible to your having so kindly, favor’d my prospectus, with your Signature, permit me sir! to return the warmest thanks and acknowledgments, and rest assur’d, that I never shall erase from my memory, the essential services, you have, so disinterestedly render’d me.
          I am Sorry to observe, that, the Government is not responsible for the mis-conduct of it public-officers, in certain cases: yet, do you believe Sir! the Government, would allow me,  for the amount, mr: clarkson, receiv’d from the British, on my arrival, being a breach of confidence on his part & not at all a commercial-act nor private transaction; I mean, as only a trust, confided in him, owing Solely, to his being a representative of the un-St: which, of course, ought to make an immense odd, in the mind of the government & plead considerably in favor of a foreigner deceiv’d?
          Accept Sir! the assurance of the highest gratitude & consideration, with which I remain,
          Sir! your most obedient very humble ServantSt Leger d’Happart
        